     Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

ANKOR ENERGY LLC            *                                 CIVIL ACTION NO. 2:20-CV-1560
                            *
          Plaintiff         *
                            *                                 JUDGE GREG GERARD GUIDRY
versus                      *
                            *
SANARE ENERGY PARTNERS, LLC *                                 MAGISTRATE JUDGE
                            *                                 JANIS VAN MEERVELD
          Defendant         *
*****************************

                ANKOR’S MEMORANDUM IN OPPOSITION TO
      SANARE’S EMERGENCY MOTION FOR RECONSIDERATION (DKT. 21)

       ANKOR Energy LLC (“ANKOR”) respectfully submits this opposition to the emergency

motion for reconsideration (Dkt. 21) (the “Motion”) filed by Sanare Energy Partners, LLC

(“Sanare”). Sanare’s Motion requests that the Court reconsider its orders granting ANKOR’S Ex

Parte Motion for Issuance of Writ of Sequestration (Dkt. 9), the Writ of Sequestration (Dkt. 10),

and ANKOR’s Ex Parte Motion Pursuant to La. R.S. § 13:3862 for Order Compelling Defendant

to Deliver Property (Dkt. 11) (collectively, the “Orders”).

       This Court should uphold the Orders. ANKOR is entitled to the relief granted in the Orders

under applicable Louisiana law, and it was allowed to seek such relief ex parte. Sanare had full

notice and ample opportunity (at least eighteen days) to respond to ANKOR’s motions but chose

not to. Rather than take responsibility for its failure to file a response, Sanare now blames ANKOR

for its inaction, claiming that ANKOR acted “secretly” and “inappropriate[ly]” in obtaining the

Orders. Dkt. 21, at pp. 1-2; Dkt. 21-7, at p. 1. As shown below, this is patently false. ANKOR

sent the pleadings to Sanare immediately after filing them, and Sanare was officially served in the

lawsuit before the pleadings were filed. Despite Sanare’s repeated misrepresentation of the facts

in its Motion, Sanare has failed to justify its failure to oppose ANKOR’s motions and has not

                                                 1
     Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 2 of 11



presented any new evidence or manifest injustice warranting reconsideration of the Orders.

Sanare’s Motion should be denied.

                                        BACKGROUND

       On May 28, 2020, ANKOR filed its Verified Complaint against Sanare, seeking money

damages in the sum of $4,346,842.52 and recognition and enforcement of ANKOR’s liens and

privileges under the Louisiana Oil Well Lien Act (“LOWLA”) as a result of Sanare’s failure to

pay its share of joint interest billings over the past several months. Dkt. 1. Sanare was officially

served with ANKOR’s complaint on June 1, 2020. Dkt. 6. Thereafter, on June 5, 2020, ANKOR

exercised its rights under LOWLA and related law to preserve the property encumbered by its liens

and privileges by filing an Ex Parte Motion for Issuance of Writ of Sequestration (the

“Sequestration Motion”) and a companion Ex Parte Motion Pursuant to La. R.S. § 13:3862 for

Order Compelling Defendant to Deliver Property (the “Turnover Motion”) (collectively, the

“Sequestration/Turnover Motions”). Dkts. 7-8.

       Because the Sequestration/Turnover Motions were filed ex parte, ANKOR was not

required to serve them on Sanare. See Fed. R. Civ. P. 5(a)(1)(D). Nevertheless, as a professional

courtesy recommended by counsel for ANKOR to ANKOR representatives, ANKOR sent the

Sequestration/Turnover Motions to Sanare via email and ANKOR’s counsel sent them to Sanare

via U.S. mail on the same day that they were filed. See, e.g., Dkt. 7, at p. 3; Dkt. 8, at p. 3. As

shown on Exhibit A attached hereto, Mr. Henry Welch (ANKOR’s Chief Executive Officer,

Acting President, and Chief Operating Officer) emailed all of the pleadings, including the

Sequestration/Turnover Motions, to Mr. Charles Rougeau (Sanare’s President and Chief Executive

Officer) on June 5, 2020. Despite receiving notice of the Sequestration/Turnover Motions by the




                                                 2
     Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 3 of 11



email transmittal from Mr. Welch and U.S. mail, Sanare never filed an opposition or response to

ANKOR’s motions.

       On June 8, 2020, after ANKOR filed the Sequestration/Turnover Motions, Sanare’s

counsel, for the first time, reached out to ANKOR’s counsel to discuss a partial payment of

$1,720,770.64 as a precursor to ultimate settlement discussions. On June 10, 2020, Sanare wired

$1,720,770.64 to ANKOR. Dkt. 21-2. At that time, counsel discussed potential methods to

recognize the payment in the lawsuit and how to foster settlement discussions, but no actual

agreement as to a process relating thereto or what action could or would be taken in relation to the

pending Sequestration/Turnover Motions occurred. And in those discussions, ANKOR’s counsel

never granted Sanare an extension to answer, promised to amend its complaint, or indicated that it

would take any action in relation to the pending Sequestration/Turnover Motions.

       On June 22, 2020, nearly two weeks after the $1,720,770.64 payment was made, Sanare

missed its deadline to answer ANKOR’s complaint. Rather than immediately pursue default

proceedings, ANKOR’s counsel called Sanare’s counsel as a professional courtesy on June 23,

2020 to determine whether and when Sanare intended to file an answer. Sanare’s counsel was

under the mistaken impression that ANKOR had granted it an extension to file its answer until

after ANKOR amended its complaint to reflect the partial payment of $1,720,770.64. ANKOR’s

counsel denied that it had ever granted an extension but agreed to discuss allowing Sanare

additional time to answer the complaint with its client.

       Counsel for the parties continued to discuss the issue over the next several days, but in

none of those discussions did ANKOR or its counsel agree to withdraw the then-pending

Sequestration/Turnover Motions. Despite no agreement, as this Court is aware, ANKOR took no

affirmative steps (other than its initial filing of the Sequestration/Turnover Motions) to get the



                                                 3
     Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 4 of 11



motions granted. Counsel for ANKOR simply let them sit on the record awaiting a response from

Sanare or an order from this Court as settlement dynamics between the parties unfolded.

       While counsels’ discussions regarding Sanare’s answer to the complaint remained ongoing

and unresolved, the Court entered the Orders granting the Sequestration/Turnover Motions on June

23, 2020 and June 24, 2020, respectively, and the Clerk issued the Writ of Sequestration on June

23, 2020. Dkts. 9-11. Following entry of the Orders, on June 25, 2020, ANKOR agreed to allow

Sanare until June 29, 2020 to submit an answer to the Verified Complaint and agreed not to take

further action to enforce the Orders or the Writ of Sequestration until Sanare submitted its answer.

ANKOR’s counsel sent an email to Sanare’s counsel to that effect on June 25, 2020. See Dkt. 21-

4. Sanare filed its answer and the instant Motion on June 29, 2020 (refiled on June 30, 2020). To

date, in an effort to continue to promote settlement discussions, ANKOR has continued to refrain

from exercising any rights under the sequestration/turnover Orders.

                                      LEGAL STANDARD

       Reconsideration “is not to be granted lightly” as it “is an extraordinary remedy that should

be used sparingly.” Lightfoot v. Hartford Fire Ins. Co., No. 07-4833, 2012 WL 711842, at *3

(E.D. La. Mar. 5, 2012) (internal citations omitted). Such motions “serve the narrow purpose of

allowing a party to correct manifest errors of law or fact or to present newly discovered evidence.”

Id. (internal citations omitted). “When there exists no independent reason for reconsideration other

than mere disagreement with a prior order, reconsideration is a waste of judicial time and resources

and should not be granted.” Id.

       Here, Sanare claims that reconsideration is warranted under Rule 59(e) of the Federal Rules

of Civil Procedure due to the “availability of new evidence not previously available” and “the need

to correct a clear error of law or prevent manifest injustice.” Dkt. 21-7, at p. 1. Sanare, however,



                                                 4
     Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 5 of 11



has not presented any new evidence to justify reconsideration and has not cited to any manifest

example of clear error on the part of this Court in granting the Sequestration/Turnover Motions.

Sanare’s Motion should be denied.

                                         ARGUMENT

I.     Sanare Has Presented No New Evidence to Justify Reconsideration

       Sanare claims that its partial payment of $1,720,770.64 constitutes “new evidence not

previously available” as required for reconsideration by Rule 59(e) of the Federal Rules of Civil

Procedure. The payment, however, is not “new evidence” because evidence of the payment was

available to Sanare prior to the Court’s Orders. Moreover, this “new evidence” would not merit

reconsideration because it has no bearing on the merits of the Sequestration/Turnover Motions.

       ANKOR filed the Sequestration/Turnover Motions on June 5, 2020. Dkts. 7-8. ANKOR

sent the pleadings to Sanare on that day, and, by that time, Sanare had already been served with

the Verified Complaint. See Exhibit A; Dkt. 6. On June 10, 2020, Sanare made the $1,720,770.64

partial payment. Dkt. 21-2. Thirteen days after the payment, on June 23, 2020, the Court granted

the Sequestration Motion and granted the Turnover Motion the next day. Dkts. 9 and 11. Thus,

between the time that Sanare made the payment and before the Court granted the Orders, Sanare

could have filed an opposition to the Sequestration/Turnover Motions and referenced the

$1,720,770.64 payment, but it never did. Because Sanare could have notified the Court of the

payment before the Orders were entered, evidence of the $1,720,770.64 partial payment does not

meet the “new evidence” standard for reconsideration as provided by Rule 59(e) of the Federal

Rules of Civil Procedure. See Foster v. Principal Life Ins. Co., 303 F. Supp. 3d 471, 481 (E.D.

La. 2018). Regardless, partial payment is not full payment and ANKOR’s unequivocal rights to

sequestration as recognized by LOWLA still exist for the balance of the amount due.



                                               5
      Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 6 of 11



         Instead of acknowledging its failure to oppose the Sequestration/Turnover Motions, Sanare

blames ANKOR for its inaction, claiming that ANKOR should have notified the Court of the

$1,720,770.64 payment by amending its complaint. ANKOR, however, had no obligation to

amend its complaint to reflect the partial payment, and Sanare cites no authority to suggest

otherwise.1 There is also no evidence that ANKOR ever agreed to amend its complaint aside from

the self-serving email from Sanare’s counsel sent after Sanare failed to answer ANKOR’s

complaint. See Dkt. 21-1 (sent on June 23, 2020, the day after Sanare’s June 22, 2020 answer

deadline).2

         Moreover, even if the $1,720,770.64 payment did constitute “new evidence not previously

available,” Sanare never explains why the payment would warrant a reconsideration of the Orders.

As provided by the United States Court of Appeals for the Fifth Circuit, “[a] motion to reconsider

based on alleged discovery of new evidence should be granted only if . . . the facts discovered are

of such a nature that they would probably change the outcome . . . .” Ferraro v. Liberty Mut. Fire

Ins. Co., 796 F.3d 529, 534 (5th Cir. 2015). Sanare has not met its burden to show that

consideration of the $1,720,770.64 partial payment “would probably change the outcome” of the

Orders. LOWLA gives ANKOR the explicit right to enforce its liens and privileges against Sanare

“by a writ of sequestration, without the necessity of furnishing security.” La. R.S. § 9:4871; see

also La. R.S. § 9:4889. ANKOR was also entitled to a writ of sequestration under Louisiana Code

of Civil Procedure articles 3571 to 3576 because it is within Sanare’s power to conceal, dispose


1
  It would be impractical to require ANKOR to amend its complaint every time the amount of damages changes,
especially since the damages number here is dynamic and is increasing every month due to Sanare’s ongoing failure
to pay its monthly joint interest billings.
2
 Sanare’s claim that “when Ankor requested ex parte entry of the Order, it did so knowing that Sanare was represented
by counsel and that the amounts listed in the Complaint were inaccurate” is distinctly false. Dkt. 21-7, at p. 2. ANKOR
did not receive the payment until June 10, 2020, five days after the pleadings were filed on June 5, 2020. See Dkts.
7, 8, and 21-2. In addition, Sanare’s counsel never made an appearance in the case before the Orders were entered,
and ANKOR’s counsel did not learn that Sanare was represented until June 8, 2020.

                                                          6
      Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 7 of 11



of, waste, or remove the encumbered property during the pendency of this action. In fact, Sanare

admits in its Motion to using the encumbered property “to pay its expenses in the ordinary course

of business to vendors, royalty owners, employees, and third parties,” which further evidences the

necessity of the Orders. Dkt. 21-7, at p. 4.

       ANKOR was entitled to the relief granted in the Orders, and evidence of the $1,720,770.64

payment does not change that. In addition, it is well settled that ANKOR was allowed to seek the

Sequestration/Turnover Motions ex parte, so ANKOR’s complaints in that respect are immaterial.

See, e.g., Mitchell v. W. T Grant Co., 416 U.S. 600, 603-20 (1974); Rocket Industries, Inc. v.

Southern Tire & Supply, Inc., 706 F.2d 561 (5th Cir. 1983) (upholding district court’s order issuing

a writ of sequestration on plaintiff’s ex parte application); La. R.S. § 13:3862 (“On ex parte

motion . . . the court may order that money or other property on the person of the party against

whom the order is directed, or otherwise in his possession or under his control, be delivered to the

sheriff immediately upon personal service of the order.”).

       ANKOR was, and remains, entitled to the relief sought in the Sequestration/Turnover

Motions, and Sanare has provided no “evidentiary” basis for reconsideration. Reconsideration of

the Orders here would be a waste of judicial time and should be denied.

II.    Sanare Failed to Demonstrate Any Clear Error or Manifest Injustice in the Court’s
       Orders

       Just as it has provided this Court with no new evidence, Sanare has also failed to identify

any clear error in the Court’s Orders or show how the Court’s Orders result in manifest injustice

against Sanare. As a preliminary matter, it should be noted that Sanare has waived any arguments

it had against the Orders by raising them for the first time in a motion to reconsider rather than in

a timely response to the Sequestration/Turnover Motions. See LeClerc v. Webb, 419 F.3d 405,

412 n.13 (5th Cir. 2005) (“A motion for reconsideration may not be used to . . . introduce new

                                                 7
     Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 8 of 11



arguments.”). In any case, Sanare’s three arguments alleging legal error and manifest injustice

provide no legitimate basis for the Court to reconsider the Orders.

       First, Sanare’s claim, that ANKOR did not give “it an opportunity to challenge the

requested relief” is not true. Dkt. 21-7, at p. 3. As explained above, ANKOR sent the pleadings

to Sanare on the day that they were filed, and Sanare had already been served with the complaint

in the case. See Exhibit A; Dkt. 6. The Court did not enter its Order on the Sequestration Motion

until eighteen days after the Sequestration Motion was filed, and the Court entered its Order on

the Turnover Motion nineteen days after it was filed. See Dkts. 7, 8, 9, and 11. Sanare, therefore,

had ample time and opportunity to challenge the requested relief, but chose not to. Sanare’s choice

to not oppose the Sequestration/Turnover Motions does not render the Orders erroneous or

manifestly unjust, especially here, where these motions were properly decided ex parte. See,

Mitchell, 416 U.S. 600; Rocket Industries, 706 F.2d 561; La. R.S. § 13:3862.

       Sanare’s claim that ANKOR was “improper and inconsistent with its commitments” is also

untrue. Dkt. 21-7, at p. 3. Specifically, Sanare alleges that “. . . Ankor’s counsel represented that

it would take no action until an answer was filed. Ankor violated that commitment by obtaining

the Orders without notifying Sanare or giving it an opportunity to challenge the requested relief.”

Dkt. 21-7, at p. 3. In truth, ANKOR’s counsel never discussed not acting upon the Orders until

after the Orders had already been entered. This is reflected in the email sent by ANKOR’s counsel

to Sanare’s counsel on June 25, 2020 – after both Orders were entered – in which ANKOR’s

counsel provided, out of courtesy, that ANKOR would not “act on” the Orders until Sanare had a

chance to file its answer. Dkt. 21-4. Consistent with this representation, ANKOR has not taken

any action to enforce the Orders (such as seizing the other Encumbered Property subject to the

Writ of Sequestration) since sending its email of June 25.



                                                 8
      Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 9 of 11



        Second, Sanare’s claim that ANKOR failed to comply with the operating agreements’

dispute resolution provisions is likewise unpersuasive and is nothing more than a delay tactic. The

relief sought in ANKOR’s motions derives from statutory law, specifically LOWLA, and is not

dependent on any contract provision. Nevertheless, the operating agreement attached to Sanare’s

Motion specifically allows ANKOR to collect unpaid costs and enforce its lien and security rights

against Sanare “immediate[ly]” upon its failure to pay within the time required by the contract.

Article 8.6.6 of the operating agreement, titled “Unpaid Charges,” provides in part:

                 If such payment is not made timely by the non-paying party after the
                 issuance of such notice to pay, the signatory requesting such
                 payment may take immediate steps to diligently pursue collection
                 of the unpaid costs and other expenses owed by such Participating
                 Party, to collect consequential damages as a result of the default,
                 and to exercise the mortgage and security rights granted by this
                 Agreement.

Dkt. 21-5 (sealed), at § 8.6.6 (emphasis added).3

        Nowhere does Article 8.6.6 require non-binding mediation or reference Article 19.9. And,

requiring ANKOR to pursue non-binding mediation pursuant to Article 19.9, which lacks any time

limit for resolution, would directly contradict ANKOR’s ability under Article 8.6.6 to

“immediate[ly]” and “diligently” pursue its lien rights against Sanare’s interests. Article 8.6.6

speaks to the precise issue as to how and when ANKOR may pursue Sanare for unpaid costs and,

therefore, controls over the more general Article 19.9. See Claimant ID 100218776 v. BP Expl. &

Prod., Inc., 712 F. App’x 372, 375 (5th Cir. 2017) (“It is . . . well-settled that where a general

provision and a narrow, specific provision overlap and the specific provision fits the facts at hand,

the specific provision controls. This prevents the general provision from swallowing the specific,



3
  ANKOR notified Sanare of its failure to pay through notices of default sent on February 11, 2020 and March 16,
2020. See Exhibit B attached hereto. Since receiving the notices, Sanare itself never sought to submit the dispute to
a mediator as contemplated by Article 19.9.

                                                         9
     Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 10 of 11



and it gives effect to every clause in a contract.”). ANKOR has fully complied with the operating

agreement, and Article 19.9 cannot be read to undermine ANKOR’s ability to immediately

exercise its lien rights through the Sequestration/Turnover Motions.

       Third, Sanare’s argument that the Court misapplied LOWLA is wrong. See Dkt. 21-7, at

p. 4. Sanare claims that it is protected by the “safe harbor” provision of LOWLA; however, that

provision does not apply to Sanare. The “safe harbor” provision that Sanare relies on, namely La.

R.S. § 9:4869(A)(1)(a), applies only to a “third person” (such as a purchaser of Sanare’s

production). See La. R.S. § 9:4869(A)(1)(a) (providing that the privilege “is extinguished or

becomes ineffective as to a third person . . . in the following ways . . . .”) (emphasis added).

Because Sanare does not qualify as a “third person” under the statute, the “safe harbor” provision

has no effect on the validity of ANKOR’s liens vis-à-vis Sanare. La. R.S. § 9:4861 (defining “third

person” as a person “who is not contractually bound to the claimant for the obligation secured by

a privilege . . . .”); see also Patricia H. Chicoine, Lien on LOWLA; It’s A Privilege: Recent

Revisions to the Louisiana Oil Well Lien Act, 57 LA. L. REV. 1133, 1157 (1997) (“Again, however,

the effects of the above-described provisions extend only to ‘third persons’; thus, the privilege will

continue to encumber hydrocarbons and their proceeds to the extent parties are in actual privity.”).

       The Court’s Orders were warranted and proper under LOWLA and other relevant law.

Sanare has not articulated any substantive basis for the Court to rethink the Orders, and, as such,

its Motion should be denied.

                                          CONCLUSION

       For the foregoing reasons, ANKOR respectfully requests that Sanare’s Motion be denied.




                                                 10
     Case 2:20-cv-01560-GGG-JVM Document 23 Filed 07/02/20 Page 11 of 11



                                              Respectfully submitted,

                                              LOOPER GOODWINE P.C.

                                              By: /s/ Paul J. Goodwine
                                              Paul J. Goodwine (T.A.)
                                              LA Bar No. 23757
                                              Taylor P. Mouledoux
                                              LA Bar No. 31889
                                              Taylor P. Gay
                                              LA Bar No. 35140
                                              650 Poydras Street, Suite 2400
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 503-1500
                                              Telecopier: (504) 503-1501
                                              pgoodwine@loopergoodwine.com
                                              tmouledoux@loopergoodwine.com
                                              tgay@loopergoodwine.com

                                              ATTORNEYS FOR ANKOR ENERGY LLC




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing pleading has been

served on all counsel of record for the parties via e-mail, FedEx and/or by electronic filing in the

Court’s electronic filing system on this 2nd day of July 2020

                                              /s/ Paul J. Goodwine
                                              Paul J. Goodwine




                                                11
